Name: COMMISSION REGULATION (EC) No 173/98 of 23 January 1998 determining the extent to which applications lodged in January 1998 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  international trade;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities 24. 1. 98L 19/12 COMMISSION REGULATION (EC) No 173/98 of 23 January 1998 determining the extent to which applications lodged in January 1998 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1474/ 95 (1) opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin, as last amended by Regulation (EC) No 1514/97 (2), and in particular Article 5 (5) thereof, Having regard to Commission Regulation (EC) No 1251/ 96 of 28 June 1996 opening and providing for the administration of tariff quotas in the poultrymeat sector and albumin (3), as last amended by Regulation (EC) No 1514/97 and in particular Article 5 (5) thereof, Whereas the applications for import licences lodged for the first quarter of 1998 are, in the case of certain prod- ucts, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribu- tion, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 January to 31 March 1998 submitted pursuant to Regula- tions (EC) No 1474/95 and (EC) No 1251/96 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 April to 30 June 1998 applications may be lodged pursuant to Regu- lations (EC) No 1474/95 and (EC) No 1251/96 for import licences for the total quantity as referred to in Annex II. Article 2 This Regulation shall enter into force on 24 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 145, 29. 6. 1995, p. 19. (2) OJ L 204, 31. 7. 1997, p. 16. (3) OJ L 161, 29. 6. 1996, p. 136. EN Official Journal of the European Communities24. 1. 98 L 19/13 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 January to 31 March 1998 E1 100,00 E2 87,99 E3 100,00 P1 Ã¯ £ § P2 4,81 P3 3,48 P4 15,63 ANNEX II (tonnes) Group No Total quantity available for the period 1 April to 30 June 1998 E1 95 706,00 E2 1 615,75 E3 7 826,78 P1 2 480,00 P2 400,00 P3 88,00 P4 100,00